 200DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Seng Company and Furniture and Bedding Work-ers Local 18-B, United Furniture Workers of Ameri-ca, AFL-CIO. Case 9-CA-6989August 2, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOOn January 18, 1973, Administrative Law JudgeJoseph I. Nachman issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, but, forthe reasons set forth below, to remand the case to himfor a supplemental decision.The complaint alleges that Respondent violatedSection 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, by discriminatorily applyingand enforcing a no-solicitation and no-distributionrule t by permitting solicitation for other than unionactivities; discriminating against three employees byunjustly accusing them of violating the no-solicitationrule and reprimanding them therefor; and discrimi-nating against one employee by discharging him forthe same reason. The Administrative Law Judgefound it unnecessary to consider the complaint on themerits as he viewed the issues herein as ones moreappropriately left to the grievance and arbitrationprocedures contained in the parties' contract ratherthan to the Board's processes, under the policies enun-ciated inCollyer InsulatedWire, A Gulf and WesternSystems Co.,192NLRB 837, andNational RadioCompany, Inc.,198 NLRB No. 1. We agree with theGeneral Counsel's contention that we should notwithhold our processes concerning this dispute nordefer to the parties' arbitration procedures.IBACKGROUNDThe Unionwas originally certified as the collective-bargaining representative of Respondent's employees1This rule, rule 12, reads as follows "An employee shall not engage insolicitation of any sort during working time nor distribute literature in work-ing areas at any time, nor shall anyone make collections or sales or possessitems for sale on Company property without permission "in an appropriate unit early in 1971. Although bar-gaining for a contract began shortly after certifica-tion, agreement was not reached until September 17,1971, almost 6 months later and after a lengthy strike.The contract executed on that date was to remain ineffect for a period of 1 year. In late August 1972,pursuant to a decertification petition, the Board con-ducted a further election among the unit employees.The Union failed to receive a majority of the votesand was decertified. However, the parties continuedto administer the contract until its expiration on Sep-tember 17, 1972. The dispute in this case arose whilethe contract was in effect, and before the Union wasdecertified.11RELEVANT CONTRACTPROVISIONSThe contract contains,inter alia,a grievance provi-sion providing for the resolution of "All employeegrievances" in a four-step procedure culminating infinal and binding arbitration. The provision, in perti-nent part, states:GRIEVANCES:All employee grievances ashereinafter defined shall be settled in the follow-ing manner:a.The employee will present his grievanceseither directly or through his steward to his fore-man.b. If satisfactory settlement has not been ob-tained, thestewardshall reduce the grievance towriting, in triplicate, on blanks furnished by theCOMPANY. The foreman shall insert in the ap-propriate place on the form his disposition on thematter and will sign and date same. Two copiesshall be turned over to the Shop CommitteeChairman and one copy retained by the Fore-man. TheShop Committee Chairman with the de-partment steward,if desired, shall then attempt tosettle the grievance with the General Manager orother persons designated by the COMPANYwithin three (3) working days.c.Upon request ofthe Shop ChairmanorCOMPANY, aUNION representativeorBusinessAgentwill discuss the matter with the GeneralManager at the mutual convenience of both par-ties but within five (5) working days.d. Should thepartiesfail to reach an agree-ment, the issue will be referred in accordancewith the rules then obtaining of the AmericanArbitration Association. The decision of the ar-bitrator shall be final and binding upon bothpartiesand the arbitrator's fees and expensesshall be borne equally by bothparties.[Emphasissupplied.]In addition, the contract contains a "Management205 NLRB No. 36 THE SENG COMPANYRights" clause which provides:... the right to ... discipline employees forcause, to require employees to observe Companyrules and regulations not inconsistent with thisagreement. . . are vested solely in the Compa-ny; provided that none of these functions ofmanagementshall be exercised in violation ofany provisions of this contract.IIITHE ADMINISTRATIVE LAW JUDGE'S DECISIONThe AdministrativeLaw Judgeconcluded that thedispute herein as inNational Radio, supra,is basicallyone of contract interpretation,namely, were the em-ployees disciplinedin the language of the Manage-ment Rights provision of the contract,"for cause,"and that,as inNational Radio,the dispute would in-volveonly abreach of contract were it not for theallegations of antiunion motivation.He therefore con-cluded that the aforementioned contract grievanceprocedure would encompass the matter.In addition,the Administrative Law Judge found no impedimentto a full and fair arbitration proceeding because theUnion is no longer the collective-bargaining represen-tative of the employees and its contract with Respon-dent has expired.In this regard he pointed out that theUnion still has legal statusunderWileyv.Livingston,376 U.S. 543,to press to conclusion any grievancesbased on events occurring within the term of the con-tract.He also noted that,since the Union participatedin this proceeding which was tried months after thecontract's expiration,there is no reason to believe thatitwill not vigorously prosecute this grievance at allstages, but that, if the Union should not elect to do so,the employees involved,as beneficiaries under thecontract,may do so on their own.IV DISCUSSIONInCollyer Insulated Wire, supra,we held that, wherea dispute between a union and an employer presentsan issuecognizable under both the Act and the par-ties'collective-bargaining agreement, it ought, in thefirst instance, to be submitted for resolution in themanner which that contract prescribes, subject to fur-ther review by the Board where appropriate. Whilerecognizing that the decision to require parties to uti-lizemandatory contractual procedures first involvesan accommodation between "the statutory policy re-flected by Congress' grant to the Board of exclusivejurisdiction to prevent unfair labor practices" 2 and"the statutory policy favoring the fullest use of collec-tive bargaining and the arbitral process," 'we none-2Collyer, supra201theless concluded that where the contractual remedyprovides "a quick and fair means for the resolution of[the] dispute," 4 it ought to be employed prior to thesubmission of the dispute to the Board. In refiningthis policy inNational Radio, supra,we stressed thatdeferring to the arbitral process would fulfill our duty"once an exclusive agent has been chosen by employ-ees to represent them" 5 to "protect the structure ofcollective representation and the freedom of the par-ties to establish andmaintainan effective and produc-tive relationship." 6 (Emphasis supplied.)Consistent with ourSpielbergdoctrine,'we havedeclined to defer to arbitration in cases in which, forpragmatic rather than formal contractual reasons, thearbitration procedures do not in fact afford the ag-grieved employee a "quick and fair means" for resolv-ing the dispute. For example, inKansas Meat Packers,a Division of Aristo Foods, Inc.,198 NLRB No. 2, werefused to defer to arbitration because "the interestsof . . . the alleged discriminatees-are in apparentconflict with the interests of the Union and certain ofits officials, as well as with the interests of Respon-dent." 8A finding that a harmony of interests exists whichwould warrant deferral also requires that the contract-ing party in question be willing to carry the dispute toarbitration and press the discriminatee's position inthat proceeding. In determining that such a harmonyof interests was absent inKansas Meat Packers, supra,we pointed out that "[t]he Union, concededly, neverinvestigated the circumstances of these discharges,never filed a grievance with respect thereto, and didnot file unfair labor practice charges." I The existenceor lack of harmony of interests between the allegeddiscriminatees and a party to the contract naturallydepends in part on the circumstances of each case andan examination of the likelihood of the appropriateparty to the contract taking the case to arbitration.Applying these principles to the facts herein, weconclude that, where, as here, the Union involved hasbeen decertified, our primary motivation in deferringto arbitration, namely, that of facilitating and fos-tering anexistingcollective-bargaining relationship,cannot by definition be achieved. Moreover despitethe Administrative Law Judge's optimism, we are notwilling to assume, perhaps to the discriminatee's detri-ment, that a decertified union which has nothing togain and economic resources to lose if it chooses to goto arbitration will fully pursue the grievances of these3 Id4 Collyer, supra5National Radio, supra6 Id7 SpielbergManufacturingCompany,112NLRB 1080.8Kansas Meat Packers, supra9Kansas Meat Packers, supra 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and thus obtain a "quick and fair" resolu-tion thereof,despite its legal status underWiley v.Livingstonto do so. Finally, as the contract grievanceand arbitration procedure after the first step speaksonly of the Union and the Company, we find that,contrary to the Administrative Law Judge,it is ex-tremely doubtful that these employees have indepen-dent status to pursue their rights under the arbitralprocess if the Union declines to represent them. Forthese reasons,deferral to arbitration is not warrantedin this case.Accordingly,we shall remand this case tothe Administrative Law Judge so that he may makethe appropriate findings of fact and credibility resolu-tions and issue a supplemental decision.ORDERIt is hereby ordered that the Administrative LawJudge shall prepare and serve on the parties a supple-mental decision containing findings of fact,conclu-sions of law,and recommendations in accordancewith this Order and that, following service of suchsupplemental decision on the parties,the provisions ofSection 102.46 of the Board'sRules and Regulations,Series 8, as amended,shall be applicable.DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Administrative Law Judge: This casetried before me at Leitchfield, Kentucky,on December 6and 7,1 withall parties presentand dulyrepresented, in-volves a complaint pursuantto Section 10(b) of the Nation-al Labor Relations Act (herein the Act),which alleges insubstancethat The Seng Company (herein Respondent orCompany) discriminatorily applied and enforceda no-soli-citation and no-distributionrule bypermitting solicitationsand distributions for activitiesother thanunion activities,while disparatelyenforcing the rule against union activitieswith respect to employees known to it tobe union adherentsand sympathizers;discriminated against threeemployeesby unjustlyaccusing them of violating the no-solicitationrule and then reprimandingthem therefor; and discrimi-nated againstanother by discharging him for thesame rea-son; all becauseof their membershipin and assistance toFurniture and BeddingWorkers Local 18-B, United Furni-ture Workers of America, AFL-CIO,in violation of Section8(a)(1) and(3) of the Act. By answer,Respondentadmittedcertain allegationsof the complaint, but deniedthe commis-sionof anyunfair laborpractice. Additionally, Respondentcontended at the trialthatall aspectsof the dispute hereinvolved should be settled through arbitration.For reasonshereafter stated,I find it unnecessaryto consider the com-plaint on its merits,and recommend that the parties pursueresolutionof the dispute between them through arbitration1This and all dates herein are 1972, unless otherwise indicatedin accordancewith theiragreement.At the trial all parties were afforded full opportunity toexamine and cross-examine witnesses,to introduce relevantand material evidence,to argue orally on the record, and tosubmit briefs.Oral argument was waived.A briefsubmittedby the General Counsel has been duly considered. Althoughcounsel for Respondent stated on the record his intentionof filing a brief,no such brief has been received.Upon thepleadings,stipulations of counsel,evidence including myobservation of the demeanor of the witnesses while testify-ing, and the entire record in the case,I state the following:Summary of Fact 2BackgroundIn February or March 1970,Respondent opened itsLeitchfield plant,the one here involved,for operation. Withthe opening of that plant,Respondent posted a set of rulesgoverning the conduct of employees which has remainedposted at all times since. Involved in this proceeding is rule12,which reads:An employee shall not engage in solicitation of any sortduring working time nor distribute literature in work-ing areas at any time;nor shall anyone make collec-tions or sales or possess items for saleon Companyproperty without permission.The penalty provided in the rules for breach of this provi-sion is a warning for a first offense,and discharge for asecond offense.Late in 1970 or early 1971, after a Board-conducted elec-tion pursuant to petition filed by the Union,the latter wascertifiedas the collective-bargaining representative ofRespondent's employees in an appropriate unit.Althoughbargaining for a contract commenced shortly after certifica-tion,agreement was not reached until September17, 1971,when a contract was entered into for a term of 1 year fromthat date.The contract contains,inter aim,a grievance pro-vision providing for the resolution of "all employee griev-ances" in a four-step procedure culminating in final andbinding arbitration.Additionally,a paragraph in the con-tract entitled"Management Rights," provides:... the right to . . . discipline employees for cause, torequire employees to observe Company rules and regu-lations not inconsistent with this agreement . . . arevested solely in the Company; provided that none ofthese functions of management shall be exercised inviolation of any provision of this contract.The agreement brought to an end a strike and picketingwhich had been in progress for an extended period, withsome employees honoring the picket line, while others con-tinued at work.3In late August 1972,the Board conducteda further election in the unit involved, pursuant to a decerti-fication petition,which election the Union lost,and it wasdecertified.However,the parties continued to administerthe contract until its expiration on September 17.2No issue of commerce or labor organization is involved.The complaintalleges and the answer admits facts which establish these elements.At the trial,the intense feeling between the proumon and antiunionemployees was readily apparent THE SENG COMPANYThe Issues Raised by the PleadingsEvidence adduced by the General Counsel shows that onDecember 4, 1971, Respondent issued a written reprimandto employee Ed Matthews for violating rule 12 by solicitinga fellow employee to sign a union card during working time.On April 25, Respondent issued another written reprimandtoMatthews alleging the same breach of the rule, and thatbeing a second offense Matthews was, as provided in therule, discharged. Additionally, the General Counsel's evi-dence shows that on April 4, 1972, Respondent issued writ-ten reprimands to employeesWade Hatcher, FarleyLogsdon, and David Miller for violating rule 12 by solicitingfor the Union while working. Testifying on this aspect of thecase, Logsdon admitted that he had engaged in the prohib-ited conduct, claiming that he was unaware of the rule, butMatthews, Hatcher, and Miller each denied that they hadat any time engaged in solicitation while working. Respon-dent, on the other hand, offered the testimony of employeeswho testified concerning the time, place, and circumstancesunder which they were solicited by one of the named em-ployees. Respondent claims that it was on the basis of thefacts shown by its testimony that it issued each of the repn-mands referred to, and discharged Matthews.The General Counsel does not attack the validity of rule12, either on its face, or as applied.' His theory of violationis twofold. He argues first that, except for Logsdon, none ofthe employees involved in fact solicited during work, andthat the reprimands were in fact issued to retaliate againstthem for their activities in support of the Union. Secondly,the General Counsel argues that,evenassumingthat eachof the employees involved did in fact solicit in violation ofthe rule, Respondent enforced its rule only against solicita-tion for the Union, and permitted solicitation for other pur-poses.' In the view I take of the case, it is unnecessary todecide any of the contentions advanced by the GeneralCounsel for the decision here is, in my view, controlled byNational Radio Company, Inc.,198 NLRB No. 1.In the instant case, as inNational Radio, supra,the disputeis basically one of contract interpretation, namely, were theemployees disciplined in the language of the ManagementRights provisions of the contract, "for cause,"an issue, asthe Board pointed out, frequently resolved by arbitrators,In this connection, it may be noted that General Manager Gluttingtestified without contradiction that he construes and applies the rule,and hasso notified the employees,that solicitation for or against a union is permittedin all areasof the plant, except when they are actually performing work, andmay be engaged in during lunch and break periods, even though such periodsare in some instances paid for as time worked5The General Counsel adduced testimony that Respondent permittedsolicitation in a particular department to collect money to purchase a gift fora foreman, on another occasion permitted a collection in the plant for funeralflowers for the mother of the plant nurse, and also permitted solicitation ofmoney for an employee who had been discharged just prior to Christmas1971, whose family was in need General Manager Glutting testified that hewas informed of and gave his permission for each of the aforesaid activities.Although Glutting conceded that such activities were contrary to the rule, inhis view no violation thereof occurred because he had given permission forthe solicitationThere is also evidence tending to show that employee Elmorehanded a notice of checkoff revocation to the chief steward while the latterwas at work Glutting testified that he investigated this incident and on thebasis of the information he gathered,principallyfrom Elmore,there had beenno violation of the rule203198 NLRBNo. 1. Andalso here,as inNational Radio,thedispute would involve only a breach of contract were it notfor the allegation that the employees involved were disci-plined solely because of their prominent part in supportingthe Union.And as the Board recently held inGulf StatesAsphalt Company,200 NLRB No.100, the term"propercause"ordinarily excludes discharge or other discrimina-tion,for discriminatory reasons. Although the contract hereonly used the term"cause," for present purposes I see nodistinction between"cause"and "proper cause." 6Nor do I see any inherent impediment to a full and fairarbitration proceeding,such as existed inKansasMeatPackers, a Divisionof Aristo Foods,Inc.,198 NLRB No. 2,because the Union is no longer the collective-bargainingrepresentative of the employees,and its contract with Re-spondent has expired.Notwithstanding the loss of its repre-sentative status and the expiration of its contract,the Unionhas legal standing to process to a conclusion any grievancebased on events occurring during the term of the contract.John Wiley&Sons, Inc. v. Livingston,376 U.S.543, 551-555(1964). As the Union appeared and participated in this pro-ceeding, which was tried months after the expiration of thecontract,there is no reason to believe that it will not vigor-ously prosecute this grievance at all stages.But, should theUnion elect not to do so, the employees involved,as benefi-ciaries under the contract,may do so on their own.Accordingly,for the reasons stated,I find and concludethat the purpose and policies of the Act would best beserved by relegating the parties to the grievance and arbitra-tion provisions of their contract for resolution of the dis-putes involved,and to dismiss the complaint herein, butretaining jurisdiction for the purposes set forth in theBoard'sOrder inNational Radio, supra.8Therefore, uponthe foregoing and the entire record in the case,and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:6 I do not regard the Board's recent decision inPauley Paving Company,Inc, 200 NLRB No 124, as requiring a different result here. InPauley,theBoard found as a fact that the parties had agreed that the contract was notto be effective at certain jobsites Here the contract was in effect at the timeof the critical events7 1 am not unaware of the differences of opinion that have been voiced asto the correctness of the Board's view that in certain cases it should defer toarbitrationRegardless of my views on the subject, my duty is clear, and thatis to follow applicable decisions of the Board until such time as the Boardmay overrule them, or the issue is put to rest by the Supreme CourtInsuranceAgents' International Union, AFL-CIO (The Prudential Insurance Company ofAmerica),119 NLRB 768, 772-773,Iowa Beef Packers, Inc,144 NLRB 615,616, S NC Manufacturing Co, Inc,147 NLRB 809, 8218The summary of facts hereinabove set forth is based mainly on testimonywhich is not in dispute. Where dispute does exist, I have set forth bothversions without attempting to resolve credibility I have done so because, ifthe Board concurs in my recommendation that it defer to arbitration, thearbitrator should have complete freedom to make his own fact finding with-out any intimation as to how I might resolve any credibility issue Should theBoard disagree with my disposition of the case, it can make its own factfindings should it feel so disposed, or remand the case to me for that purpose 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERSThe complaint herein be, and the same is, dismissed in its9In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesentirety; provided, however, that jurisdiction over this pro-ceeding is retained for the purpose of entertaining an appro-priate and timely motion for further consideration upon aproper showing that (a) the dispute has not, with reasonablepromptness after the issuance of this Decision, either beenresolved by amicable settlement in the grievance procedureor submitted promptly to arbitration, or (b) the grievanceand arbitration procedure has not been fair and regular orhas reached a result which is repugnant to the Act.